Citation Nr: 1131774	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-48 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss for the time period prior to April 30, 2011.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss for the time period from April 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned noncompensable rating for bilateral hearing loss.

In April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.

In a July 2011 rating decision, the AMC increased the assigned rating for bilateral hearing loss to 20 percent effective April 30, 2011, based on objective findings on VA examination.  As the 20 percent rating granted for bilateral hearing loss did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the time period prior to April 30, 2011, bilateral hearing loss was manifested by no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear for VA purposes.

2.  For the time period from April 30, 2011, bilateral hearing loss is manifested by no worse than Level V hearing loss in the right ear and Level V hearing loss in the left ear for VA purposes.


CONCLUSIONS OF LAW

1.  For the time period prior to April 30, 2011, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  For the time period from April 30, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a November 2009 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in July 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records, VA examination reports, private treatment records, and lay statements.

The Board also notes that the prior remand directives were accomplished.  In this regard, VA treatment records, including the audiogram report from November 2009 were obtained.  In addition, the Veteran underwent an additional VA examination which included clarification of the prior examination report.  Accordingly, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is assigned a noncompensable rating for bilateral hearing loss for the time period prior to April 30, 2011 and a 20 percent rating for the time period from April 30, 2011 pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Level designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Level designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. 
§ 4.86(b).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

In several written statements throughout the appeal, the Veteran described his noise exposure during military service and limited occupational noise exposure after separation from service.  He also indicated that he was unhappy with the May 2010 VA audiological examination because if he was unsure if he heard a sound or recognized a word, he was instructed to guess.  He believed the testing procedure led to inaccurate results.

The Veteran underwent VA audiometric testing during a November 2009 audiology consultation, and the complete testing results were associated with the claims file in April 2011 in accordance with the Board's April 2011 remand instructions.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
50
55
60
65
58
LEFT
35
40
50
60
75
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear. 

Applying the above results to Table VI, a puretone threshold average of 58 decibels and a speech discrimination of 92 percent in the right ear result in Level II hearing for that ear.  A puretone threshold average of 56 decibels and a speech discrimination of 84 percent in the left ear result in Level II hearing for that ear.  Under Table VII, a Level II for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.

In May 2010 the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:
	

HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
40
40
55
60
49
LEFT
30
35
45
55
70
51



Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  The examiner provided a description of speech recognition performance as follows: "LEFT EAR:  Good 92 - 80%; RIGHT EAR: Excellent (Normal) 100 - 94%."  

In an April 2011 Remand, the Board noted the apparent conflicting information concerning the speech recognition score for the left ear and asked for clarification as to the correct finding.  In a June 2011 addendum to an April 2011 VA audiological examination, the audiologist explained that she reviewed the May 2010 test scores and verified with the May 2010 audiologist that 90 percent was the correct left ear word recognition score.  She added that VA compensation and pension guidelines instruct that word recognition scores ranging from 100 to 94 percent are considered excellent, and scores ranging from 92 to 88 percent are considered good.  She further explained that the Veteran's score of 90 was considered "good" based on VA guidelines.  She supported her conclusion, pointing out that left ear word recognition scores were reported as 96 percent on private evaluation in January 2011 and as 94 percent on VA examination in April 2011.

Applying the May 2010 examination results to Table VI, a puretone threshold average of 49 decibels and a speech discrimination of 94 percent in the right ear result in Level I hearing for that ear.  A puretone threshold average of 51 decibels and a speech discrimination of 90 percent in the left ear result in Level II hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.  

Pertinent VA treatment records dated from one year prior to filing his claim for an increased rating to June 2011 related to hearing aid repairs or fittings.

In a private evaluation dated in January 2011, audiometric data were reported in graphic form and appear to read as follows: 




HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
50
60
65
65
60
LEFT
40
45
55
65
75
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

Applying the above results to Table VI, a puretone threshold average of 60 decibels and a speech discrimination of 92 percent in the right ear result in Level II hearing for that ear.  A puretone threshold average of 60 decibels and a speech discrimination of 96 percent in the left ear result in Level II hearing for that ear.  Under Table VII, a Level II for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.

As noted above, the Veteran was afforded an additional VA audiological examination in April 2011.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
55
65
70
70
65
LEFT
50
60
65
65
70
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

Applying the above results to Table VI, a puretone threshold average of 65 and a speech discrimination of 94 percent in the right ear result in Level II hearing for that ear.  A puretone threshold average of 65 and a speech discrimination of 94 percent in the left ear result in Level II hearing for that ear.  Under Table VII, a Level II for the right ear combined with a Level II for the left ear results in a noncompensable evaluation.

However, because the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more on the April 2011 VA examination, the Board also applied those examination findings to Table VIa in accordance with 38 C.F.R. § 4.86.  A puretone threshold average of 65 decibels and a speech discrimination of 94 percent in both ears result in Level V hearing for both ears.  Under Table VII, a Level V for the right ear combined with a Level V for the left ear results in a 20 percent evaluation.

Thus, the Board finds that bilateral hearing loss is manifested by no worse than Level II hearing loss in the right ear and no worse than Level II hearing loss in the left ear for VA purposes prior to April 30, 2011, and no worse than Level V hearing loss in the right and no worse than Level V hearing loss for the left ear for VA purposes from April 30, 2011.  Therefore, the assigned noncompensable rating for bilateral hearing loss prior to April 30, 2011 and the assigned 20 percent rating from April 30, 2011 were proper based on VA and private medical evidence.  As a result, a compensable rating for bilateral hearing loss prior to April 30, 2011 or in excess of 20 percent for bilateral hearing loss from April 30, 2011 is not warranted, and the claim for a higher rating during each applicable time period must be denied. 

In correspondence dated in July 2011, the Veteran's representative inquired about the effective date of the increased 20 percent rating for bilateral hearing loss, questioning whether the effective date for the increase should be October 13, 2009, the date that she requested an increase on the Veteran's behalf.  However, as noted above, the medical evidence does not reflect that the Veteran's hearing loss more nearly approximated the criteria for a compensable rating at any time during the course of the claim prior to April 30, 2011.  Accordingly, the staged rating awarding the increased rating from that date is appropriate.  See Hart, supra. 

The Board notes that during the VA examinations, when asked what his complaints were, the Veteran simply responded that he was seeking an increased rating for hearing loss.  In his notice of disagreement, the Veteran argued that the hearing tests were flawed because he was told to guess if he heard a sound or what words were being spoken.  He stated that his hearing is so impaired that he requires two hearing aids.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  The Veteran has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results; nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  Indeed, the private audiogram the Veteran submitted revealed results that were primarily better than or consistent with the VA examination results.  The Veteran has simply offered his own unsubstantiated lay opinion as to the impropriety of this testing method.  No additional action in this regard is warranted.  See Martinak, supra (noting that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.)

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe hearing loss than is shown by the evidence.  Indeed, the rating criteria specifically provide for consideration of exceptional patterns of hearing impairment to permit evaluating the disability without speech discrimination scores if such is to the advantage of the claimant.  See 38 C.F.R. § 4.86.  Such was utilized in this case as the findings on the April 2011 audiogram fall within the regulatory requirements of 38 C.F.R. § 4.86 to warrant the 20 percent rating assigned.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for each applicable time period is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings during each applicable time period, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the time period prior to April 30, 2011, entitlement to a compensable rating for bilateral hearing loss is denied.

For the time period from April 30, 2011, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


